                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                       BECKLEY DIVISION


MICHAEL DEANDRE WILLIAMS,

                              Plaintiff,

v.                                                  CIVIL ACTION NO. 5:19-cv-00150

WV DIVISION OF CORRECTIONS AND
REHABILITATION, et al.,

                              Defendants.



                         MEMORANDUM OPINION AND ORDER


       On March 5, 2019, the Plaintiff, proceeding pro se, filed an Application to Proceed Without

Prepayment of Fees and Costs (Document 1) and a Complaint (Document 2). By Standing Order

(Document 3) entered on that date, the matter was referred to the Honorable Omar J. Aboulhosn,

United States Magistrate Judge, for submission to this Court of proposed findings of fact and

recommendation for disposition, pursuant to 28 U.S.C. § 636.

       On June 11, 2019, the Magistrate Judge submitted a Proposed Findings and

Recommendation (Document 4) wherein it is recommended that this Court deny the Plaintiff’s

Application to Proceed Without Prepayment of Fees and Costs (Document 1), dismiss the

Plaintiff’s Complaint (Document 2), and remove this matter from the Court’s docket. Objections

to the Magistrate Judge’s Proposed Findings and Recommendation were due by June 28, 2019,

and none were filed by either party.



                                                1
       The Court is not required to review, under a de novo or any other standard, the factual or

legal conclusions of the magistrate judge as to those portions of the findings or recommendation

to which no objections are addressed. Thomas v. Arn, 474 U.S. 140, 150 (1985). Failure to file

timely objections constitutes a waiver of de novo review and a party’s right to appeal this Court’s

Order. 28 U.S.C. § 636(b)(1); see also Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989);

United States v. Schronce, 727 F.2d 91, 94 (4th Cir. 1984).

       Accordingly, the Court ADOPTS and incorporates herein the findings and

recommendation of the Magistrate Judge as contained in the Proposed Findings and

Recommendation, and ORDERS that the Plaintiff’s Application to Proceed Without Prepayment

of Fees and Costs (Document 1) be DENIED, the Plaintiff’s Complaint (Document 2) be

DISMISSED, and this matter be REMOVED from the Court’s docket.

       The Court DIRECTS the Clerk to send a certified copy of this Order to Magistrate Judge

Aboulhosn, counsel of record, and any unrepresented party.

                                             ENTER:           July 8, 2019




                                                2
